Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Presented arguments with respect to claims 15-16 have been fully considered, however they are not persuasive.
In the Remarks filed on 2/25/2021, the Applicant argued that, “determining whether a third boundary is the second boundary, using SEI information indicating a filter for a boundary between tiles and slices and an encoded parameter indicating which one of a tile boundary and a slice boundary each having a value of across filter type is to be filtered. Applicant respectfully submits that the above-noted features of claim 15 are not disclosed, suggested, or otherwise rendered obvious by any combination of Liang, Bross, and Teng based on the following.” [Paragraphs 4-5 on page 2 of the Remarks].

To support this argument, the Applicant stated that:Argument #1: “Applicant respectfully submits that Bross fails to disclose an out-of-loop filter is applied to a tile boundary or a slice boundary, where the out-of-loop filtering of Bross corresponding to the second filtering required by claim 15.” [Paragraph 2 on page 3 of the Remarks].
Regarding the Argument #1, Examiner respectfully disagrees with the Applicant’s argument since the Applicant’s argument is not persuasive.  
First, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the Office action, claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US Patent 8,045,615 B2), (“Liang”), in view of Bross et al. (“High efficiency video coding (HEVC) text specification draft 6”, February 10, 2012), (“Bross”), in view of Teng et al. (US Patent Application Publication 2009/0097575 A1), (“Teng”),
Second, Teng reference discloses the out-loop filtering operation applied for tiles or slices is disclosed: ((i.e. The post-loop DAB intra MB procedure 400 begins with block 402 where the qp is determined. Block 402 is followed by block 404 where a determination is made whether qp is less than a threshold THD where THD is intra_mb_qp_thd in FIG. 13. If the determination at block 404 is "Yes," the BS is set to zero (0) at block 406. If the determination at block 404 is "No," than the tile edges are determined at block 408. The block 408 may be placed before block 404. Block 408 is followed by block 410 where a determination is made for each tile edge whether the tile edge is on the block boundary. If the determination at block 410 is "Yes," for a tile edge, the BS for that tile edge is set to 4 at block 414. The BS is set to zero (0) for those tile edges which are not located on the block boundary at block 412. Blocks 412 and 414 proceed to block 420 where filtering takes place) [Teng: para. 0080; Fig. 12; Fig. 2B]; ; (i.e. When the BS is equal to 4, a 4-tap or 5-tap filtering is applied on up to 6 luma pixels around an edge of a "tile" via the strong filter 62) [Teng: para. 0048; Fig. 2A]; (i.e. the post-loop DAB apparatus 70 in general corrects the inherited blockiness by turning on the in-loop deblocking filter engine 60A for the tile edges not located on block boundary) [Teng: para. 0083; Table 5]; (i.e. FIG. 2C is also designed as a post-deblocker to universally correct blockiness for a codec without an in-loop DB50) [Teng: para. 0110]).  It is noted that the “post-loop” discloses “the out-of-loop filter” of the claim invention. Moreover, Liang also discloses that a filter designed for in-loop deblocking filter can also be used as the post deblocking filter (i.e. the out-of-loop filter) ((i.e. For example, a filter designed as an in-loop deblocking filter for a codec that complies with the ITU-T H.264 coding standard can be used as a post deblocking filter) [Liang: col. 3, line 8-11]; (i.e. In general, post filtering may be applied after decoding, and does not form part of the coding loop) [Liang: col. 4, line 44-46]). Hence, it is clear from the sample citations that Liang and Teng have disclosed the argued limitation.  As a result, Bross is not required to disclose this limitation.  
Therefore, the Applicant’s argument “Bross fails to disclose an out-of-loop filter is applied to a tile boundary or a slice boundary, where the out-of-loop filtering of Bross corresponding to the second filtering required by claim 15” is not persuasive.       

Argument #2: “Liang fails to disclose or even suggest the use of SEI information in the determination on whether to perform filtering.” [Paragraph 4 on page 3 of the Remarks].
Regarding the Argument #2, Examiner respectfully disagrees with the Applicant’s argument for few reasons.  
First, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the Office action, claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US Patent 8,045,615 B2), (“Liang”), in view of Bross et al. (“High efficiency video coding (HEVC) text specification draft 6”, February 10, 2012), (“Bross”), in view of Teng et al. (US Patent Application Publication 2009/0097575 A1), (“Teng”),
((i.e. if( payloadType = = 22) post_filter_hint( payloadSize) [Bross: page 226; Please see Table D1];  (i.e. D.1.14 Post-filter hint SEI message syntax - The syntax table is specifed in subclause D.1.23 of Rec. ITU-T H.264 I ISO/IEC 14496-10) [Bross: page 227]; (i.e. D.2.14 Post-filter hint SEI message syntax) [Bross: page 230]; (i.e. The deblocking filter process shall be applied to all prediction unit edges and transform unit edges of a picture, except edges at the boundary of the picture, any edges for which the deblocking filter process is disabled by disable_deblocking_filter_flag, any edges coincide with tile boundaries when loop_filter_across_tiles_enabled_flag is equal to 0) [Bross: page 142, section 8.7.1, para. 5, lines 1-5; Note: Please also see the boundary between tiles and the boundary between slices in Figs. 6.4 and 6.5 of Bross) [Bross: Figs. 6.4 & 6.5]; (i.e. slice_loop_filter_across_slices_enabled_flag) [Bross: page 36]).   As a result, Liang is not required to disclose the argued limitation.
Therefore, the Applicant’s argument “Liang fails to disclose or even suggest the use of SEI information in the determination on whether to perform filtering” is not persuasive.
Argument #3: “Applicant respectfully submits that any combination of Bross and Liang
fails to teach "determining whether a third boundary is the second boundary, using SEI
information indicating a filter for a boundary between tiles and slices and an encoded parameter indicating which one of a tile boundary and a slice boundary each having a value of across filter type is to be filtered," as required by the above-noted features of claim 15..” [Paragraph 5 on page 3 of the Remarks]. 

First, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the Office action, claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US Patent 8,045,615 B2), (“Liang”), in view of Bross et al. (“High efficiency video coding (HEVC) text specification draft 6”, February 10, 2012), (“Bross”), in view of Teng et al. (US Patent Application Publication 2009/0097575 A1), (“Teng”),
Second, as it was shown in the Office action, Bross discloses in the SEI parameters that control whether or not a boundary between tiles or slices should be filtered ((i.e. if( payloadType = = 22) post_filter_hint( payloadSize) [Bross: page 226; Please see Table D1];  (i.e. D.1.14 Post-filter hint SEI message syntax - The syntax table is specifed in subclause D.1.23 of Rec. ITU-T H.264 I ISO/IEC 14496-10) [Bross: page 227]; (i.e. D.2.14 Post-filter hint SEI message syntax) [Bross: page 230]; (i.e. The deblocking filter process shall be applied to all prediction unit edges and transform unit edges of a picture, except edges at the boundary of the picture, any edges for which the deblocking filter process is disabled by disable_deblocking_filter_flag, any edges coincide with tile boundaries when loop_filter_across_tiles_enabled_flag is equal to 0) [Bross: page 142, section 8.7.1, para. 5, lines 1-5; Note: Please also see the boundary between tiles and the boundary between slices in Figs. 6.4 and 6.5 of Bross) [Bross: Figs. 6.4 & 6.5]; (i.e. slice_loop_filter_across_slices_enabled_flag) [Bross: page 36]).   Moreover, as it was discussed in the response for the Argument #1, Teng discloses the filtering ((i.e. For example, a filter designed as an in-loop deblocking filter for a codec that complies with the ITU-T H.264 coding standard can be used as a post deblocking filter) [Liang: col. 3, line 8-11]; (i.e. In general, post filtering may be applied after decoding, and does not form part of the coding loop) [Liang: col. 4, line 44-46]). Hence it is obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Liang and Bross with Teng to apply the post filtering on the boundary of the tiles and the slices. 
Liang, in view of Bross and Teng, has disclosed the argued limitation as follow:
determining whether the third boundary is the second boundary ((i.e. filtering unit 28 determines a filtering decision (54), which generally identifies whether or not to perform the filtering because of a possible scene change at the boundary, in which case filtering should be avoided) [Liang: col. 11, line 64-67], using SEI information indicating a filter ((i.e. D.2.14 Post-filter hint SEI message syntax) [Bross: page 230]; (i.e. if( payloadType = = 22) post_filter_hint( payloadSize) [Bross: page 226; Please see Table D1];  (i.e. D.1.14 Post-filter hint SEI message syntax - The syntax table is specifed in subclause D.1.23 of Rec. ITU-T H.264 I ISO/IEC 14496-10) [Bross: page 227]; (i.e. The deblocking filter process shall be applied to all prediction unit edges and transform unit edges of a picture, except edges at the boundary of the picture, any edges for which the deblocking filter process is disabled by disable_deblocking_filter_flag, any edges coincide with tile boundaries when loop_filter_across_tiles_enabled_flag is equal to 0) [Bross: page 142, section 8.7.1, para. 5, lines 1-5; Note: Please also see the boundary between tiles and the boundary between slices in Figs. 6.4 and 6.5 of Bross) [Bross: Figs. 6.4 & 6.5]; (i.e. slice_loop_filter_across_slices_enabled_flag) [Bross: page 36]; (i.e. a filter designed as an in-loop deblocking filter for a codec that complies with the ITU-T H.264 coding standard can be used as a post deblocking filter) [Liang: col. 3, line 8-11]; (i.e. In general, post filtering may be applied after decoding, and does not form part of the coding loop) [Liang: col. 4, line 44-46]) for a boundary between tiles and slices ((i.e. The post-loop DAB intra MB procedure 400 begins with block 402 where the qp is determined. Block 402 is followed by block 404 where a determination is made whether qp is less than a threshold THD where THD is intra_mb_qp_thd in FIG. 13. If the determination at block 404 is "Yes," the BS is set to zero (0) at block 406. If the determination at block 404 is "No," than the tile edges are determined at block 408. The block 408 may be placed before block 404. Block 408 is followed by block 410 where a determination is made for each tile edge whether the tile edge is on the block boundary. If the determination at block 410 is "Yes," for a tile edge, the BS for that tile edge is set to 4 at block 414. The BS is set to zero (0) for those tile edges which are not located on the block boundary at block 412. Blocks 412 and 414 proceed to block 420 where filtering takes place) [Teng: para. 0080; Fig. 12; Fig. 2B]; (i.e. When the BS is equal to 4, a 4-tap or 5-tap filtering is applied on up to 6 luma pixels around an edge of a "tile" via the strong filter 62) [Teng: para. 0048; Fig. 2A]; (i.e. the post-loop DAB apparatus 70 in general corrects the inherited blockiness by turning on the in-loop deblocking filter engine 60A for the tile edges not located on block boundary) [Teng: para. 0083; Table 5]; (i.e. FIG. 2C is also designed as a post-deblocker to universally correct blockiness for a codec without an in-loop DB50) [Teng: para. 0110]) and an encoded parameter ((i.e. a quantization parameters) [Liang: col. 13, line 1-2]; (i.e. a parameter defined by the first video coding standard) [Liang: col. 13, line 12-13] ; (i.e. a parameter defined by the second video coding standard) [Liang: col. 13, line 10-11]) indicating which one of a tile boundary and a slice boundary each having a value of across filter type is to be filtered (i.e. received quantization parameter, determines a boundary strength, determines a filtering decision, and applies the in-loop deblocking filter as the post deblocking filter subject to the filtering decision based on the adjusted quantization parameter and the boundary strength) [Liang: col. 13, line 3-8].
Therefore, the Applicant’s argument “any combination of Bross and Liang fails to teach "determining whether a third boundary is the second boundary, using SEI information indicating a filter for a boundary between tiles and slices and an encoded parameter indicating which one of a tile boundary and a slice boundary each having a value of across filter type is to be filtered" is not persuasive.

Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Philip P. Dang/Primary Examiner, Art Unit 2488